FILED
                              NOT FOR PUBLICATION                           NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 OSCAR ANTONIO RIVAS-CRUZ,                        No. 08-72132

               Petitioner,                        Agency No. A098-039-953

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Oscar Antonio Rivas-Cruz, a native and citizen of El Salvador, petitions for

review of the Board Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research                                                             08-72132
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006).

       Substantial evidence supports the BIA’s conclusion that Rivas-Cruz’s vocal

opposition to the MS-13 gang did not constitute a political opinion. See Santos-

Lemus v. Mukasey, 542 F.3d 738, 746-67 (9th Cir. 2008) at 746-47 (opposition to

gang activity is not a political opinion). We reject Rivas-Cruz’s claim that he is

eligible for asylum and withholding of removal based on his membership in a

particular social group, namely, young El Salvadorean males who refuse to join

gangs. See Barrios v. Holder, 581 F.3d 849, 854-55 (9th Cir. 2009) (rejecting as a

particular social group “young males in Guatemala who are targeted for gang

recruitment but refuse because they disagree with the gang’s criminal activities”);

Santos-Lemus, 542 F.3d at 745-46 (rejecting as a particular social group “young

men in El Salvador resisting gang violence”) (internal quotation omitted).

Substantial evidence also supports the BIA’s conclusion that the threats Rivas-


RA/Research                               2                             08-72132
Cruz received from a gang member did not rise to the level of persecution. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003).

       Accordingly, because Rivas-Cruz failed to demonstrate that he suffered

harm that rose to the level of persecution or that it was on account of a protected

ground, we deny the petition as to his asylum and withholding of removal claims.

See Barrios, 581 F.3d at 855-56.

       Rivas-Cruz’s contention that the BIA violated jus cogens lacks merit.

       Rivas-Cruz does not otherwise challenge the BIA’s denial of his CAT claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

       Considering our holding in Barrios v. Holder, 581 F.3d 849, 854-55 (9th

Cir. 1999), Rivas-Cruz’ motion to remand is denied.

       PETITION FOR REVIEW DENIED.




RA/Research                               3                              08-72132